Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 27, 2016

                                        No. 04-16-00378-CV

                                       Sandra Lynn BURGER,
                                              Appellant

                                                   v.

                                       Daryl Glenn BURGER,
                                              Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CV XX-XXXXXXX
                          Honorable M. Rex Emerson, Judge Presiding


                                            ORDER
        Appellant Sandra Burger has filed an affidavit of indigence. Appellee David Burger,
court reporter Paul Beaver and the trial court clerk have filed contests to appellant’s affidavit of
indigence. We ABATE this appeal and refer the contest to the trial court. See TEX. R. APP. P.
20.1(h)(4). We ORDER the trial court to conduct a hearing or sign an order extending the time to
conduct a hearing within 10 days of receiving this order. See TEX. R. APP. P. 20.1(i)(2)(B).
However, the trial court may not order the time for conducting a hearing on a contest to be
extended for more than 20 days from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3).
Furthermore, the trial court must notify the parties and the appropriate court reporter of the
setting. See TEX. R. APP. P. 20.1(i)(1). At the hearing, “the party who filed the affidavit of
indigence must prove the affidavit’s allegations.” TEX. R. APP. P. 20.1(g)(1). “If the indigent
party is incarcerated at the time the hearing on a contest is held, the affidavit must be considered
as evidence and is sufficient to meet the indigent party’s burden to present evidence without the
indigent party’s attending the hearing.” TEX. R. APP. P. 20.1(g)(1). “Unless–within the period set
for the hearing–the trial court signs an order sustaining the contest, the affidavit’s allegations will
be deemed true . . ., and the party will be allowed to proceed without advance payment of costs.”
TEX. R. APP. P. 20.1(i)(4).

         We further ORDER the trial court, within 40 days from the date of this order, to prepare a
written order and written findings of fact and conclusions of law regarding its indigence
determination. We further ORDER the trial court clerk, within 10 days of the trial court’s filing
of its findings of fact and conclusions of law, to file a supplemental clerk’s record, containing (1)
any contest filed in the trial court; (2) the trial court’s order; (3) the trial court’s findings of fact
and conclusions of law; (4) the judgment being appealed; (5) any post-judgment motions; (6) the
notice of appeal; and (7) the court’s docket sheet. And, we ORDER the court reporter to prepare
and file the reporter’s record of the trial court’s hearing as soon as practicable but in no event
later than 60 days from the date of this order.

        We ORDER the clerk of this court to serve this order on the parties, the trial court clerk,
the court reporter, and the trial court judge. All other appellate deadlines are suspended until
further order of this court.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court